Citation Nr: 1814788	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  17-32 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for rectal cancer, to include as due to asbestos exposure.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to October 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In February 2018, the Veteran was afforded a videoconference hearing at the Huntington, West Virginia, RO before the undersigned Veterans Law Judge (VLJ) sitting in Washington DC. A transcript has been associated with the file.

The Board notes that since the last Supplemental Statement of the Case (SSOC), the Veteran has submitted additional evidence, to specifically include lay statements and internet research. In light of the full grant of the benefit sought on appeal, there is no prejudice to the Veteran in addressing the case on the merits.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1304 (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

1. The evidence is at least in equipoise that the Veteran's current rectal cancer relates to his active service.



	(CONTINUED ON NEXT PAGE)




CONCLUSION OF LAW

1. The criteria for service connection for rectal cancer, to include as due to asbestos exposure, have been met. 38 U.S.C. §§ 1110, 1112, 1131, 1137 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).


II. Service Connection

In order to obtain service connection under 38 U.S.C. §§ 1110, 1131 (2012) and 38 C.F.R. § 3.303 (a) (2017) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement. Shedden v. Principi, 381 F.3d 1163, 1166-67  (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

The Veteran asserts that his rectal cancer is the result of his service, to include his exposure to asbestos in service. See February 2018 videoconference hearing transcript. The Veteran served in the United States Navy from October 1954 to October 1958, with service onboard ship as a bookkeeper and cashier. 

Pertaining to the first element of service connection, the Veteran has a current diagnosis of rectal cancer. See, e.g., February 2016 VA examination; Shedden, 381 F.3d at 1166-67.

As for the second element of service connection, an in-service incurrence, the Veteran contends that he was exposed to multiple areas of asbestos onboard ship for 28 months during his service, with close proximity to ventilation ducts. See October 2015 VA treatment record. The Board concedes the Veteran's asserted exposure to asbestos during his service in the United States Navy. Therefore, the second element of service connection is satisfied. See Shedden, 381 F.3d at 1166-67.

Thus, this case turns on whether there is a nexus between the present disability and the in-service incurrence. Id. 

The record contains VA treatment records. Specifically, in October 2015, physician assistant, J. S., noted the Veteran's exposure to asbestos in service onboard ship in the Navy, and opined that "[i]s at least as likely as not possible to have been service connected as rectal cancer noted 3x more likely in asbestos exposed individuals. 
Similarly, in a June 2017 VA treatment record, physician assistant, J. S., noted the Veteran's exposure to asbestos in service and opined that"[t]his patient's rectal cancer and lung lesion are as likely as not greater than 50/50 probability was as likely due to service connected period. Research substantiates his claims numerous years in close proximity to the asbestos." The physician assistant further stated, "[m]ore than likely as not due to asbestos exposure while on ship; as noted in studies and literature pulled up regarding his specific service connected ship board experiences." 

Of record is Internet research from Asbestos.com, which discusses the colon cancer and asbestos exposure and refers to conflicting data. Of record is also research from the National Institute of Health, which states that "there is limited evidence that asbestos exposure is linked to increased risks of cancer of the colorectum."

The Veteran was afforded a VA examination in February 2016. The VA examiner opined that the condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness. The VA examiner supported his rationale, stating that "[t]he Veteran used to work with U.S. Ship as a paper dispatcher or paid master, which is less probable risk factor to get asbestos exposure." However, as noted above, the Board concedes asbestos exposure in service. Additionally, the February 2016 VA examiner explained that, according to VA Up to Date, colon cancer is common and that the risk of developing such cancer is influenced by both environmental and genetic factors, to include but not limited to, epidemiology, age, hereditary, familial adenomatous polyposis and its variants, various gene variants and mutations, lynch syndrome, inflammatory bowel disease, and radiation. In conclusion, the VA examiner stated, "I do not know the exact cause of rectal cancer for this Veteran, but it is less likely from his service exposure to asbestos."

In February 2018, the Board requested an expert medical opinion from the Veterans Health Administration (VHA). A February 2018 medical expert opinion notes a review of the Veteran's claims file. The examiner cited  research pertaining to the relationship between colorectal cancer and asbestos exposure, and noted that such research found that "the evidence is suggestive, but not sufficient to infer a causal relationship." The medical expert ultimately opined the following: "based on the current limits of medical knowledge, I am unable to conclude that it is as likely as not that the patient's rectal cancer is related to his exposure to asbestos while serving in the U.S. Navy." 

Given the medical evidence of record, the Board finds that the evidence is at least in equipoise as to the Veteran's claim. While there is a negative February 2016 VA medical opinion, the Board notes that the VA examiner incorrectly noted that the risk of asbestos exposure was less probable. In this case, the Board concedes the Veteran's asserted exposure to asbestos onboard ship. Therefore, the Board finds the opinion provided by the February 2016 VA examiner to be of limited probative value. The Board considers such VA medical opinion in conjunction the positive nexus opinion from physician assistant, J. S., and an inconclusive VHA medical expert opinion. Accordingly, the Board finds that the evidence is at least in equipoise, and notes that any doubt must be resolved in the Veteran's favor. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

The Board resolves reasonable doubt in the Veteran's favor and finds that evidence of record supports a grant of entitlement to service connection for rectal cancer. Id. 


ORDER

Entitlement to service connection for rectal cancer, to include as due to asbestos exposure, is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


